Dawson, J.
(dissenting).: I hold to the view that when plaintiff’s ' Ellis county certificate was endorsed by the county superintendent of Mitchell county in 1929 it became to all practical intents and purposes a Mitchell county teacher’s 'certificate. Thereafter the holder of it was subject to every regulation to which all Mitchell county elementary schoolteachers were required to conform — to attend 90 percent of the time of two county institutes, and to meet the professional requirements of the county superintendent. What institutes was she expected to attend? The ones held in Mitchell county, to be sure. What county superintendent’s professional requirements was she to perform? Those prescribed by the county superintendent where she was pursuing her professional career, of course. Plaintiff was and is entitled to the equal protection of the law which guards and guarantees the rights of all other elementary schoolteachers. That means she is entitled to have her certificate renewed every three years, so long as she conforms to prescribed *678standards. What county superintendent has any practical means of determining whether or not plaintiff has complied with all statutory requirements and is entitled to have her certificate renewed? The county superintendent of Mitchell county knows. If he has any fundamental objection to the renewal of this girl's certificate he should say so. If not, and the record shows none, a peremptory writ of mandamus should issue to set him right, and that in short order.
Burch, C. J., and Smith, J., join in this dissent.